Per Curiam,
The plaintiff’s husband was employed by the defendant to superintend the installing of an automatic fire extinguishing system and was killed by the falling of a tank, containing 15,000 gallons of water, which a subcontractor finder the defendant had constructed on the roof of the building. The testimony on behalf of the plaintiff tended to show that the tank fell because the steel substructure on which it rested gave way; that the substructure was defective in design and of insufficient strength to support the tank when filled with water; and that the design was an unusual one and had been selected and approved by the defendant. The court could not properly have said that under the testimony the plaintiff had not made out a case for the jury.
•The judgment is affirmed.